DETAILED ACTION
Election/Restrictions
Claims 1 and 11 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 1/27/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. However, claim 5, directed to the third embodiment is withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claim 5 directed to an invention non-elected without traverse.  Accordingly, claim 5 has been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chase Brill on 03/10/22.
The application has been amended as follows: 
In claim 1, lines 4-5 from the bottom of the claim:
 "laser diodes located closest to the centermost laser emit laser beam"

In claim 11, line 10 from the bottom of the claim: 
"wherein the is configured"
Also, please cancel claim 5.

Allowable Subject Matter
Claims 1, 2, 6-8, 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or suggest to combine a wavelength beam combining device that includes a switch for turning on and off the individual laser diodes of a laser diode bar, wherein the wavelength range of the combined beam is narrower in the second mode of operation compared to the first mode, in which all the laser diodes are turned on. Also, the switch is configured such that, in every possible mode in which the switch controls the laser diode bar to operate, the laser diodes that are turned on are always located inward (in the center of the bar) of the laser diodes that are turned off (on the edges of the bar). In addition, clams 1 and 11 disclose specific unique first through third steps that the switch is configured to operate. These limitations in combination with the rest of the limitations of the claim are considered novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reference 2019/0214786 discloses a similar WBC device, but it is filed after the applicant’s effective filing date.
Reference 2013/0156052 discloses a method of turning on and off individual laser diodes, but does not disclose a WBC device.


Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571) 272-8602.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/           Primary Examiner, Art Unit 2828